Citation Nr: 1609755	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-48 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for posttraumatic stress disorder (PTSD), from 50 percent to 30 percent, effective October 15, 2009, was proper.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which, in pertinent part, the RO reduced the disability rating for the Veteran's service-connected PTSD from 50 percent to 30 percent and denied his claim for entitlement to a TDIU.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing at the RO in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

In a May 2014 action, the Board remanded for further development the issues of entitlement to rating in excess of 30 percent for service-connected PTSD and to TDIU.  Upon completion of that development, the RO issued a January 2015 supplemental statement of the case (SSOC) wherein it determined that a rating in excess of 30 percent for the Veteran's service-connected PTSD was not warranted and denied entitlement to TDIU.  The matter was thereafter returned to the Board.

The Board notes that although the issue before it was previously characterized as entitlement to a rating in excess of 30 percent for PTSD, the Board finds that it must first determine whether the rating reduction was proper before it can address whether an increased rating is warranted.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (where a veteran's disability rating is reduced, the Board must determine whether the reduction of the veteran's rating was proper, and not phrase the issue in terms of whether the veteran was entitled to an increased rating); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (noting the difference between rating-increase claims and rating-reduction claims); see also Brown v. Brown, 5 Vet. App. 413, 421 (1993) (when the RO reduces a disability rating, the Board is required to establish that rating reduction rather than reinstatement of rating is warranted).  As such, it has been added as a separate issue, as reflected on the title page of this decision.

(The decision below addresses the propriety of the rating reduction.  The remaining matters are addressed in the REMAND and are remanded to the agency of original jurisdiction (AOJ) for further development.)


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO increased the disability evaluation for the Veteran's PTSD from 30 percent to 50 percent.
 
2.  In December 2009, following examination in October 2009, the RO reduced the 50 percent rating for PTSD to 30 percent, effective October 15, 2009. 
 
3.  Since October 15, 2009, the preponderance of the evidence does not show that the Veteran's PTSD has improved.


CONCLUSION OF LAW

The reduction from 50 percent to 30 percent for the service-connected PTSD, effective October 15, 2009, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.2, 4.3, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of an August 2007 rating decision, the RO granted service connection for PTSD, evaluated as 30 percent disabling, effective from October 24, 2006.  In October 2007, the Veteran requested an increased evaluation for his PTSD and a VA examination was conducted in December 2007.  Thereafter, the RO issued a February 2008 rating decision wherein it assigned a 50 percent rating for the Veteran's PTSD, effective from September 28, 2007.  Then, in October 2009, the Veteran filed a VA 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), alleging that his service-connected PTSD kept him from securing or following substantially gainful employment.  The Veteran was afforded another VA examination in October 2009 and by way of a December 2009 rating decision, the RO denied entitlement to TDIU and reduced the Veteran's PTSD rating from 50 percent to 30 percent, effective October 15, 2009.  The Veteran disagreed with the rating reduction and the RO's denial of TDIU.

At the outset, the Board notes that where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The notice provisions of 38 C.F.R. § 3.105(e) only apply when the compensation being paid to a claimant is reduced.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed.Cir.2007); see also 38 U.S.C. § 5112(b)(6) (2007).  Prior to the RO's reduction of the Veteran's PTSD disability rating, the Veteran's was in receipt of a combined disability evaluation of 70 percent, effective from September 28, 2007.  In its December 2009 decision, in addition to reducing the Veteran's PTSD disability rating, the RO also increased the Veteran's disability evaluations assigned for his prostate cancer residuals and hearing loss.  The RO's action did not result in an overall decrease in disability compensation being paid to the Veteran, as his combined rating remained at 70 percent from September 28, 2007, and was then increased to 80 percent, effective from August 20, 2009.  Stelzel clearly held that compliance with the notice procedures set forth in 38 C.F.R. § 3.105(e) is not required unless the disability compensation payment level was reduced.  Stelzel, supra.  Accordingly, because the RO's reduction of the Veteran's PTSD disability rating did not result in a reduction of compensation paid, the provisions of 38 C.F.R. § 3.105(e) were not for application and the AOJ did not err by not following the procedures required by that section.

The question now before the Board is whether the PTSD rating reduction was proper based on the evidence of record.  Where a rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  38 C.F.R. § 3.344(c) (2015).  Here, the Veteran's 50 percent disability rating was awarded effective from September 28, 2007, and was reduced effective October 15, 2009, less than 5 years later.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application and the matter will be analyzed under 38 C.F.R. § 3.344(c).

For disabilities that have not become stabilized (i.e., where a rating has been in effect for less than five years), "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c).  Applicable regulations further instruct that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment."  38 C .F.R. § 4.10 (2014).  Additionally, "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  38 C.F.R. § 4.2 (2015).  "Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, supra. 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general criteria for rating mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, DCs 9201-9440 (2015).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Evidence relevant to the issue of whether the RO was justified in reducing the Veteran's PTSD rating from 50 percent to 30 percent, effective October 15, 2009, includes the reports of several VA examinations and information contained in the Veteran's VA treatment records.  Records contained in the Veteran's Virtual VA file shows that the Veteran appeared for initial PTSD Clinical Team (PCT) consultation in January 2007 and was accepted into the Waco PCT for group therapy sessions.  At that time, he was assigned a GAF (Global Assessment of Functioning) score of 47.  On September 4, 2007, the Veteran presented for a PTSD visit.  The VA clinician reviewed the Veteran's psychiatric symptomatology and assigned him a GAF score of 45.  

The Veteran was then afforded a VA PTSD examination in December 2007.  (The Board notes that the report date is indicated to be January 28, 2008, and is referred to as a January 2008 VA examination by the 2014 VA examiner.)  The examiner noted that the Veteran was being treated for PTSD symptoms, to include depression, anger, sleep disorder, and intrusive recollections.  The Veteran also reported numerous symptoms related to PTSD, to include frequent nightmares, persistent sleep disturbance, daily intrusive memories, anxiety, and multiple signs of hypervigilance including constant scanning of the environment and a heightened startle response, as well as crowd avoidance.  He also complained of problems with chronic irritability in his familial relationships and stated that he frequently isolates himself from others, including family members, in order to avoid irritability.  He further reported a history of passive suicidal ideation, but denied any attempt at self-harm.  

Regarding his social functioning, the Veteran reported stable marital and immediate familial relationships, but denied having significant social interaction outside of his immediate family.  He did, however, report that he attends church regularly and occasionally visits elderly neighbors on farms near his farm.  Leisure pursuits other than taking care of cattle on his property were denied.  Occupationally, the Veteran reported that he was no longer working due to a neck and back injury.

Mental status examination revealed that the Veteran was appropriately attired and neatly groomed and that he was alert and well oriented to current circumstances.  His speech was normal in rate and tone and his thought processes were logical and goal directed.  No evidence of any history of hallucinations, delusions, or paranoid ideation was found and his memory was intact to gross examination, as were insight and judgment.  

Overall, the examiner found that the Veteran continues to suffer from PTSD and has multiple symptoms of reexperiencing, including intrusive thoughts and nightmares, heightened autonomic arousal, sleep disturbance, irritability, and evidence of withdrawal from normal social activities and relationships.  The examiner concluded that the Veteran's PTSD symptoms diminished the quality of his life and close personal relationships, would be expected to reduce his occupational efficiency were he still in the workforce, and had resulted in chronic significant subjective distress for the Veteran.  The examiner then assigned a GAF score of 52 and also noted that the Veteran's PTSD required continuous medication for management.

The Veteran was again examined in October 2009.  It was noted that the Veteran had been a regular participant in PTSD therapy sessions since the December 2007 VA examination, but the examiner indicated that a review of the group therapy notes revealed nothing specific about the status or condition of the Veteran.  Mental status examination revealed good eye contact and orientation to person, place, and time.  There was no evidence of thought process or communication and the Veteran denied hallucinations.  He indicated that his last suicidal thought was in 2005 and fully denied having any homicidal thoughts.  The Veteran's speech patterns were normal and unremarkable and his short and long term memory was intact.  Panic attacks were denied, as was a depressed mood.  The Veteran endorsed some loss of interested in activities, sleep disturbances, and irritability.

Overall, the examiner noted that although the Veteran endorsed symptoms of PTSD, there were no longer sufficient symptoms to justify a full diagnosis, which the examiner indicated represented progression of the PTSD in a favorable direction.  A GAF score of 71 was assigned.  Based on the results of that examination, the RO reduced the Veteran's PTSD evaluation to 30 percent.

The Board notes that in considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. at 281-82.  Evidence dated after the December 2009 rating decision shows that in December 2009, the Veteran's prescribed dosage of Citalopram was increased from 40mg to 60 mg, to better manage symptoms of depression.  At that time, a GAF score of 50 was assigned.  In July 2010, the Veteran attended the WPCT Support group, which group was "developed for those veterans that have completed WPCT core groups and would benefit from further supportive therapies."  Treatment records dates in January 2011 shows that the Veteran continued to attend WPCT Support group session.

The Veteran was afforded another VA examination in March 2011, the report of which reflects that the Veteran complained of worrying about financial pressures and stated that his relationships with his wife and sons were "strained."  He reported having few outside relationships and stated that he "has a bad temper and is hard to get along with."  He reported that he enjoyed hunting and fishing but complained of irritability, anger, and problems with interpersonal relationships.  He denied experiencing suicidal or homicidal ideation but stated that he had nightmares two to three times per week, although not always of combat.  His mood was described as "happy," and he was noted to describe his PTSD symptoms as only "mildly bothersome."  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 75.  The examiner further noted that the Veteran reported having left his job due primarily to back and neck problems but that he also stated that he had had arguments with his superiors that contributed to his leaving.  The examiner stated, however, that it was "unclear as to whether this resulted in his unemployability."

VA treatment records then show that the Veteran was seen on multiple occasions in 2011 and 2012 for treatment of his PTSD, at which times he complained of ongoing nightmares, anxiety, anger problems, and hypervigilance.  GAF scores ranging from 50 to 60 were assigned.  Further, during his January 2012 hearing, the Veteran stated that he was experiencing symptoms of PTSD more severe than those outlined in the March 2011 VA examination report, including frequent nightmares, anger problems, and suicidal ideation.  

In its 2014 remand action, the Board determined that another VA examination was necessary, which examination was afforded to the Veteran in July 2014.  At that time, he noted that he lives with his wife of "about" 40 years.  When asked about his relationship with his wife he stated that he feels lucky that she "puts up with" him because he knows he's not the easiest person to live with. He described his current relationships with his sons as "pretty good", noting that his sons were doing better behaviorally.  The Veteran stated that he belongs to the VFW, that he attends church on a fairly regular basis, and that he still enjoys hunting and fishing when he can.  He stated he also enjoys watching Westerns, riding motorcycles, and singing karaoke three nights per week.  He further noted that he also has a couple of friends from school that he sees about monthly and that he is close with and gets support from one of his four siblings. 

The VA examiner noted the Veteran's disagreement with some of the content of the last VA examination report, such as the statement about the dreams he experienced being "only mildly bothersome."  The Veteran indicated that he continued to experience symptoms of PTSD, including nightmares on an almost nightly basis, avoidance symptoms, self-blame, irritability, loss of interest in previously enjoyed activities, insomnia, hypervigilance, excessive startle response, frequent depressed mood, some suicidal ideation, and excessive worry.  The Veteran stated that he continues to attend group therapy for PTSD and has done so at varied levels of consistency since 2008.  He was not then-currently prescribed any psychotropic medications, stating that he had not taken these medications for about a year.

Mental status examination revealed the Veteran to be casually dressed, with adequate hygiene.  His thought processes were clear and organized, with no evidence of delusions or hallucinations.  His mood was described as "pretty good" and his affect was bright and appropriate to content.  The Veteran did not demonstrate significant psychomotor agitation or retardation, his eye contact was normal, and his speech unpressured.  

Regarding the overall level of social and occupational functioning, the examiner stated that the symptoms experienced by the Veteran and described in the examination report have resulted in mild impairment in social and occupational functioning.  The examiner noted that the symptoms were reported to be more significant at the current examination, but stated that this difference in itself does not specifically extend to the Veteran's level of impairment.  The examiner went on to state her opinion that that the Veteran is somewhat more impaired by his PTSD symptoms than was determined by the previous two VA examiners and determined an appropriate GAF score would be 61.  This GAF score was based on the Veteran's ability to maintain stable and productive employment through to retirement, successfully maintaining relationships with his wife, his two sons, and a few friends, and the fact that he is able to engage in and enjoy recreational and social/community activities. 

Regarding the varied GAF scores of record, the VA examiner noted that GAF range is limited and somewhat subjective.  As to the GAF scores ranging from 50 to 60 provided by two different clinicians over the course of 2011 to 2012, the examiner noted that the GAF scores of 52 or 53, which were provided at four to six visits in 2011 and 2012, is in the same range as a GAF of 60, which was provided by another clinician at six visits in 2011.  The examiner stated that a GAF score of 60 would indicate moderate symptoms or moderate difficulty in functioning, while a GAF of 52 or 53 would indicate moderate symptoms and moderate difficulties in functioning.  Upon review of the clinical notes of record that contain these GAF scores, the VA examiner opined that the GAF of 60, which is indicative of the Veteran experiencing moderate symptoms or moderate impairment as a result of his PTSD symptoms, is generally accurate.

The VA also addressed the information contained in the 2007, 2009, and 2011 VA examination reports.  Specifically, regarding the severity of the Veteran's PTSD at the time of the October 2009 VA examination, the examiner noted that the then-assigned GAF score of 71 would be descriptive of an individual who experiences only transient and expectable reactions to psychosocial stressors.  The examiner set forth her opinion that the Veteran's level of symptomatology as described in the 2009 examination report was greater than transient and that a GAF of 71 was higher than what was indicated by the Veteran's report.  The examiner concluded that a GAF score in the range of 60 to 65 would have been more appropriate.  The examiner also opined that the Veteran's level of symptomatology as described in the 2011 examination report was then greater than transient and that a GAF of 75 was higher than was indicated by the Veteran's report.  The examiner similarly concluded that a GAF score in the range of 60 to 65 would have been more appropriate.

The examination further suggested that it would helpful to consider the two previous VA examination reports, as well as the information contained in clinical notes.  It was noted that from 2007 to 2009, the Veteran reported generally consistent symptoms of PTSD and was provided GAF scores of 47, 48, 50, and 52.  The examiner noted that while these scores were certainly lower than the current examiner's GAF, they do support her opinion that the GAF scores provided at the time of the 2009 and 2011 VA examinations were too high.  Additionally, the examiner indicated that it was important to note that GAF scores are fluid "single point in time" assessments rendered at the time of service/examination.  She stated that as the Veteran was engaged in an outpatient PTSD treatment program and was changing medications to identify the most effective psychopharmacological treatment, it would be anticipated for the GAF score to be somewhat lower during that period.

Considering the totality of the evidence, the Board cannot conclude that the preponderance of the evidence establishes that the RO was justified in reducing the Veteran's PTSD rating from 50 to 30 percent, effective October 15, 2009.  This is so because the evidence fails evidence fails to demonstrate that the Veteran's PTSD has in fact improved such that the lower rating is warranted.  In so concluding, the Board finds particularly probative the assigned GAF scores of record.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  Although GAF scores are not utilized in the current DSM-5, the GAF scores of record are relevant evidence and the Board will consider them accordingly.  

As explained by the most recent VA examiner, the GAF scores recorded in 2009 and 2011 and not supported by the information contained in the VA examination reports.  Indeed, regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  The Board is persuaded by the VA examiner's explanation and opinion that the GAF scores assigned at the time of those examinations was elevated and that a GAF in the range of 60 to 65 would have more appropriate.  Although a GAF score over 61 would suggest more mild symptoms, the VA examiner also indicated that a GAF score of 60, which is indicative of the Veteran experiencing moderate symptoms or moderate impairment as a result of his PTSD symptoms, was generally an accurate reflection of the Veteran's functioning in 2011 and 2012.  This would suggest to the Board that any perceived improvement at the time of 2009 VA examination was not reflective of actual improvement.

The Board also points out the examiner's discussion of the Veteran's psychopharmacological treatment.  The Veteran's use of medication to control and alleviate his PTSD symptoms is supported by the record and it is clear that the Veteran was still using these prescription medications at the time of the 2009 and 2011 VA examinations.  Given that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), it would seem to follow that a reduction in rating based on such effects would also not be proper.  

Under the circumstances, and without regard to any ameliorative effects of the Veteran's medication during the relevant time period, the Board cannot conclude that the greater weight of the evidence reflects a true improvement in the Veteran's impairment for functioning under the ordinary conditions of life and work as a result of service-related psychiatric symptomatology such that a 30 percent rating more accurately reflects the Veteran's disability picture.  Thus, taking into consideration the totality of the evidence, the Board finds that the reduction in the evaluation for the Veteran's PTSD was not proper.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. §§ 3.102, 4.2 (2015).  Accordingly, restoration of the 50 percent rating for PTSD is granted, effective from the October 15, 2009, date of reduction.


ORDER

Restoration of a 50 percent evaluation for PTSD is granted, subject to controlling regulations governing payment of monetary awards.


REMAND

Having determined that restoration of the Veteran's 50 percent rating for his PTSD is proper, the Board must now determine whether entitlement to a rating in excess of 50 percent is warranted at any point during the pendency of the Veteran's claim.  This is so because the current appeal stems from the Veteran's application for a TDIU, which the RO considered to encompass a claim for a higher rating for his service-connected PTSD.

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2015).  With regard to the Veteran's claim for a higher rating for PTSD, the last SSOC of record was issued in January 2015.  Notably, the evidence considered by the AOJ at that time was indicated to be the July 2014 VA examination report and medical treatment records received from the Social Security Administration on January 7, 2015.  The SSOC issued prior to that was dated was in March 2011 and indicated that the evidence considered consisted of a January 2011 SSOC and the March 2011 VA examination report.  The SSOC dated in January 2011 indicates that the evidence then considered include the Veteran's VA treatment records dated from September 2010 through January 2011.  As argued by the Veteran's representative, a substantial number of VA treatment records have been added to the Veteran's claims folder since January 2011, which records contains evidence relevant to determining the severity of the Veteran's PTSD.  As there is no indication that the AOJ has considered the information contained in any VA treatment records dated since January 2011, and because this additional evidence is pertinent to the issue on appeal, a remand of the Veteran's claim for a rating in excess of 50 percent for PTSD is required for the issuance of an SSOC.  See 38 C.F.R. § 19.31.  

Regarding the issue of entitlement to TDIU, the Board notes that in its prior action, the Board had directed that the VA examiner was to include a medical opinion concerning whether the Veteran's service connected PTSD, residuals of prostate cancer with erectile dysfunction, diabetes mellitus, bilateral hearing loss, and tinnitus combined to preclude him from performing substantially gainful employment.  Although the July 2014 examiner opined that the Veteran's PTSD symptoms and related impairment do not rise to the level of rendering him unemployment, she did not take into account the Veteran's occupational impact of the Veteran's additional disabilities.  Accordingly, because the examination and resulting report does not comply with the terms of the Board's prior remand, the Board finds that the matter must again be remanded.  Stegall v. West, 11 Vet. App. 268, 270 (1998).  

The Board also finds that on remand the Veteran should be afforded an additional examination to assess the severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2015) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  Medical evidence submitted in December 2015 suggests a possible worsening in the overall severity of the Veteran's PTSD since he was last examined as it is indicated in a private physician's statement that he Veteran has frequent thoughts of ending his life.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should also ensure that all current VA treatment records have been associated with the Veteran's VBMS file.  This includes all CAPRI and CPRS records dated since January 2015.

2.  The AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms.  The examiner should provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning.

3.  After the development requested in paragraphs 1and 2 above has been completed, the AOJ should arrange for the Veteran to be examined by a VA clinician with the appropriate expertise to provide an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The AOJ should identify for the examiner all disabilities to be considered.

The examiner should take a detailed history regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner should also conduct any necessary examination of the Veteran, and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  The examiner should then opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If it is felt that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

If the examiner finds that the Veteran is employable, the examiner should comment specifically on the type of employment that the Veteran is capable of, consistent with the Veteran's education and occupational experience and in consideration of the combined effects of the Veteran's various service-connected disabilities.  

If the VA examiner determines that the requested opinion cannot be because the examiner is not qualified to consider the cumulative effects of the Veteran's service-connected disabilities the matter should be referred to another VA examiner or qualified expert (such as one with expertise in adjudging the effects of disability on occupational tasks) to make such an assessment.  The entire claims file should be reviewed and the questions regarding employability noted above should be addressed.  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the request that the VA examiner consider the combined effects to the Veteran's service-connected disabilities on his occupational functioning.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  Readjudication of the Veteran's increased rating claim must include consideration of the information contained in the VA treatment records dated since January 2011 and the AOJ should consider whether staged ratings are warranted.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


